Citation Nr: 0433819	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  00-20 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to service connection for bronchogenic cancer 
(for accrued purposes only).

3.  Entitlement to service connection for diabetes mellitus 
(for accrued purposes only).


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.  
He died in March 1999; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two October 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, that 1) granted 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 C.F.R. § 1318; 2) denied service connection 
for the cause of death; 3) denied service connection for 
bronchogenic cancer, secondary to service-connected 
schizophrenia (for accrued purposes only); and 4) denied 
service connection for diabetes, secondary to service-
connected schizophrenia (for accrued purposes only).



FINDINGS OF FACT

1.  At the time of his death, the veteran was in receipt of 
service connection for paranoid schizophrenia, rated at 100 
percent from February 1973, and was in receipt of L-1 special 
monthly compensation, by reason of being so helpless as to 
need regular aid and attendance, from June 1993.

2.  The veteran died in March 1999, of cardiorespiratory 
arrest secondary to bronchogenic cancer with lymph node 
metastasis.  Chronic smoking and alcoholism were noted as 
other significant conditions.

3.  The veteran's service-connected paranoid schizophrenia 
contributed to his fatal bronchogenic cancer in that it 
inhibited his tobacco cessation efforts.



4.  At the time of his death, the veteran had pending claims 
for bronchogenic cancer and diabetes, both claimed as 
secondary to his service-connected disability of 
schizophrenia.

5.  Neither bronchogenic cancer nor diabetes was present in 
service, and at the time of his death neither was shown to be 
etiologically related to service or to the veteran's service-
connected paranoid schizophrenia.



CONCLUSIONS OF LAW

1.  Service-connected disability contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 1311, 5100, 5103, 5103A, 5104, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).

2.  Bronchogenic cancer was not incurred in or aggravated by 
service, and was not acquired or aggravated as a result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.1000 (2004).

3.  Diabetes was not incurred in or aggravated by service, 
and was not acquired or aggravated as a result of a service-
connected disability.   38 U.S.C.A. §§ 1110, 5100, 5103, 
5103A, 5104, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran and appellant widow under 
the Veterans Claims Assistance Act of 2000 (VCAA).

In a December 1998 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims for service connection for bronchogenic cancer and 
diabetes, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a September 2001 letter, the RO notified the widow of the 
passage of the VCAA, the new notice and assistance 
requirements of the VCAA, of the evidence needed to 
substantiate and complete her claim for service connection 
for the cause of death, of what part of that evidence she was 
to provide, what evidence VA already had, and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the widow to tell the RO about any 
other information or evidence she wanted the RO to try to get 
for her.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

In a May 2002 letter, the RO advised the widow of evidence 
needed but not yet received, and requested she contact five 
specified medical providers and ask them to send medical 
records pertaining to the veteran.

In a July 2004 letter, the RO again advised the widow of the 
notice and assistance requirements of the VCAA and of 
additional information needed with respect to the deceased 
veteran's claims for service connection, and for her claim 
for service connection for the cause of the veteran's death.
 
It is noted that the original rating decisions on appeal were 
in October 1999, a year prior to enactment of the VCAA.  
Therefore, neither the veteran nor the widow received a VCAA 
notice prior to the initial rating decision denying the 
veteran's claims for service connection or her claim for 
service connection for the cause of death.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial.  VCAA notice was provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that a statement in support of claim 
submitted by the widow in September 2004 acknowledges the 
July 2004 letter from the RO, states that she has no more 
evidence to submit on any of the issues on appeal, and notes 
her continuous follow-ups from 1999 on, both in writing and 
in-person.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran and the 
widow.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Service records reflect that the veteran received an 
administrative discharge under honorable conditions in May 
1968 following a diagnosis of acute anxiety reaction with 
questionable underlying schizoid personality.  Service 
medical records do not reflect treatment for, or diagnoses 
of, bronchogenic cancer or diabetes.

The veteran was repeatedly hospitalized between April 1970 
and January 1972 for schizophrenic behavior.   The veteran 
was granted service connection with a 100 percent rating for 
paranoid schizophrenia in May 1974, effective from February 
1973.

Medical records from Veteran's Memorial Medical Center for 
the period April 1970 through December 1991 reflect numerous 
hospitalizations and pertain to the veteran's alcoholism and 
service-connected paranoid schizophrenia.  They do not relate 
the veteran's bronchogenic cancer or diabetes to his service-
connected paranoid schizophrenia.

Medical records from Clinic of the Holy Spirit for the period 
June 1982 through April 1996 reflect numerous 
hospitalizations and pertain to the veteran's service-
connected paranoid schizophrenia.  They do not relate the 
veteran's bronchogenic cancer or diabetes to his service-
connected paranoid schizophrenia.

Medical records from Dr. Elizabeth de Guia-Godino of the 
Medical City Hospital for the period June 1993 through August 
1998 pertain to the veteran's service-connected paranoid 
schizophrenia.  They do not relate the veteran's bronchogenic 
cancer or diabetes to his service-connected paranoid 
schizophrenia.

Medical records from Makati Medical Center for the period 
December 1995 through January 1999 reflect two periods of 
hospitalization, and contain a diagnosis of bronchogenic 
cancer in January 1999.  Those records do not relate the 
veteran's bronchogenic cancer or diabetes to his service-
connected paranoid schizophrenia.
An October 2000 affidavit from Dr. Elizabeth de Guia-Godino 
(Dr. G-G) states that the veteran refused to follow doctors' 
advice to stop drinking hard liquor and to "stop and/or 
minimize his cigarette intake caused by his restlessness, 
fear, anxiety contributed substantially to his abnormal liver 
profile and emphysema."  Dr. G-G concluded that "the 
[veteran's] immediate cause of death as attested in his death 
certificate that was related to his mental condition 
contributory to his chronic smoking and alcoholism."

An October 2000 certification from Dr. Maribeth Dela Cruz-de 
Silva (Dr. C-S) states that the veteran's prolonged intake of 
his prescribed tranquilizers and/or medications for his 
schizophrenia, aggravated by his chronic alcoholism and 
smoking was the cause of his abnormal liver profile, giving 
rise to the "irreversible side effects of drugs which 
developed into the end stage of his terminal disease."  Dr. 
C-S concluded that the veteran's cause of death, bronchogenic 
cancer, was aggravated by his schizophrenia.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing 
of chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to, or 
is the result of, an established service-connected 
disability.  38 C.F.R. § 3.310(a); See Allen v. Brown, 7 Vet. 
App. 439, 446 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.
 
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).

Accrued benefits may be paid after death where the payee was 
entitled to those benefits at death under existing ratings or 
decisions, or, where based on evidence in the file at the 
date of death.  38 C.F.R. § 3.1000(a) (2004).

Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  
38 C.F.R. § 3.1000(d)(4) (2004).

For claims of service connection received by VA after June 9, 
1998 a disability or death will not be considered service 
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. 
§ 3.300 (2004).

Compensation for primary alcohol abuse disabilities, and 
secondary disabilities that result from primary alcohol abuse 
is, in general, not payable.  See  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).


Analysis

The veteran was granted service connection for paranoid 
schizophrenia, rated at 100 percent from February 1973.  The 
cause of his death was cardiorespiratory arrest, secondary to 
bronchogenic cancer, with lymph node metastasis in March 
1999.  Chronic smoking and alcoholism were noted as other 
significant conditions.

Bronchogenic cancer

There is no evidence that the veteran was treated for, or 
diagnosed as having, bronchogenic cancer while in service.  
The first diagnosis of bronchogenic cancer was not until 
January 1999, approximately one month prior to his death, and 
more than 30 years after service.  

Further, there is no evidence that was of record at the time 
of the veteran's death attributing the veteran's tobacco use 
to his period of service or to his service-connected 
disability.  The two private statements discussed were 
submitted after the veteran's death.  

In the absence of such evidence at the time of the veteran's 
death, service connection for bronchogenic cancer, for 
accrued purposes, must be denied.  


Diabetes

There is no evidence that the veteran was treated for, or 
diagnosed as having, diabetes while in service.  There is no 
competent evidence of record, from any source, indicating 
that the veteran's diabetes, diagnosed many years after his 
discharge, was related to his service-connected paranoid 
schizophrenia.  Accordingly, the appellant's claim for 
service connection for diabetes (for accrued purposes only) 
must be denied.


Cause of death

For a claim filed after June 9, 1998, the law precludes a 
grant of service connection for death due to the use of 
tobacco products in service.  38 U.S.C.A. § 1103(a); see Kane 
v. Principi, 17 Vet. App. 97, 101 (2003).  Here, the claim of 
service connection for the cause of death was filed in March 
1999, well past the June 9, 1998, date for such claims.  

Nonetheless, the only medical evidence discussing a 
relationship between the veteran's tobacco use and 
bronchogenic cancer are the two favorable opinions.  That is, 
the veteran's fatal bronchogenic cancer has been attributed 
to his tobacco use, and the veteran's inability to stop using 
tobacco has been related to his service-connected 
schizophrenia.  Service connection on a secondary basis is 
not precluded by the change in law.  See VAOPGCPREC 6-2003 
(October 28, 2003).  




ORDER

Entitlement to service connection for the cause of death is 
granted.

Entitlement to service connection for bronchogenic cancer 
(for accrued purposes only) is denied.

Entitlement to service connection for diabetes mellitus (for 
accrued purposes only) is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



